Citation Nr: 1509947	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  04-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for pneumonia. 

2. Entitlement to service connection for a sinus disorder. 

3. Entitlement to service connection for a repolarization disorder. 

4. Entitlement to service connection for a heart disability. 

5. Entitlement to service connection for a right hip disability.

6. Entitlement to service connection for a left shoulder disability.

7. Entitlement to an effective date earlier than September 29, 2008, for a right shoulder disability.

8. Entitlement to an initial increased rating and a temporary total rating for a right shoulder disability. 

9. Entitlement to an initial compensable rating for bee sting residuals, to include local allergic dermatitis. 

10. Entitlement to an initial increased rating for a lumbar spine disability, rated as 10 percent disabling until January 6, 2014, and at 20 percent thereafter.

11. Entitlement to an initial compensable rating for a left knee disability. 

12. Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling. 

13. Entitlement to a compensable rating for a left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976. He served on various periods of active duty for training (ADT), to include from February to June 1981, and inactive duty for training (IDT) from March 1979 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several Regional Office (RO) rating decisions of the Department of Veterans Affairs (VA). 

The procedural history of the claims of service connection for pneumonia, a sinus disorder and repolarization disorder is complex.  It is fully explained in the September 2013 Board decision.  Essentially, the Veteran filed these claims in 2000, withdrew them, and then attempted to reinstate them.  The Board denied reinstatement in a February 2011 decision.  In September 2012, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating this portion of the February 2011 Board decision.  In September 2013, the Board again denied reinstatement, but then granted full reconsideration for reasons explained in that decision. 

The Court also vacated the part of the February 2011 Board decision which denied claims of service connection for a bilateral shoulder disability and an initial increased rating for a lumbar spine disability. 

The September 2013 Board decision explained that the claim of service connection for a heart disability was separate from the repolarization claim; this issue was denied in a March 2014 rating decision along with a claim of service connection for a right hip disability. The March 2014 decision also granted claims of service connection for a left knee disability, and continued the 10 percent rating for a right knee disability and noncompensable rating for a left ankle disability. A January 2014 RO rating granted claims of service connection for bee sting residuals and for a right shoulder disability, giving rise to the initial compensable rating appeal for bee sting residuals, earlier effective date for a right shoulder disability and possibly the initial increased rating or temporary total rating for a right shoulder disability (see remand section below).  Finally, 2002 RO ratings denied the claims of service connection for a left shoulder disability and lumbar spine disability; the lumbar spine claim was granted in March 2004 and the Veteran's claim for an initial increased rating continues on appeal. 

The issues of entitlement to service connection for pneumonia, a sinus disability, a repolarization disorder, a heart disability, and a right hip disability, as well as an increased rating and/or temporary total rating for the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The weight of the evidence is against a finding that a left shoulder disability was manifested during service or is otherwise related to service. 

2. The Veteran did not file an appeal for the March 2004 statement of the case (SOC) and the March 2002 RO rating decision denying a right shoulder disability became final.

3. The February 22, 2005, letter from the Veteran was an informal claim to reopen pending until the time of the January 2014 grant of service connection for a right shoulder disability. 

4.  For the time period on appeal, the Veteran has suffered no residual symptoms from residuals of bee stings or local allergic dermatitis. 

5.  Prior to January 6, 2014, the lumbar spine disability manifested as pain on movement and slight limitation of motion. 

6.  Since January 6, 2014, the lumbar spine disability manifested as limitation of forward flexion less than 60 but greater than 30 degrees. 

7. The right knee disability has been manifested by slight limitation of motion and intermittent pain but with no instability, ankylosis, dislocated/removed cartilage, compensable limitation of motion, tibia and fibula impairment or genu recurvatum.

8.  The left knee disability has been manifested by slightly less motion than normal but with no objective evidence of painful motion, instability, ankylosis, dislocated/removed cartilage, compensable limitation of motion, tibia and fibula impairment or genu recurvatum.

9.  The left ankle has been manifested by slight limitation of motion, but shows no compensable limitation of motion, ankylosis, malunion or deformity, and is not status post astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 

2.  The criteria for assignment of an effective date of February 22, 2005, but no earlier, for the grant of service connection for a right shoulder disability have been met. 38 U.S.C.A. § 5104, 5107, 7105(c), 5110; 38 C.F.R. §§ 3.102, 3.155, 3.160(d), 3.400(r), 20.200, 20.302(a), 20.1103 (2014).

3.  The criteria for a compensable rating for the residuals of bee stings, to include local allergic dermatitis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.118, Diagnostic Code (DC) 7806 (2007).

5.  Prior to January 6, 2014, the criteria for a rating in excess of 10 percent for the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 1159, 5107 (West 1991, 2002, 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).

6.  Since January 6, 2014, the criteria for a rating in excess of 20 percent for the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 1159, 5107 (West 1991, 2002, 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).

7.  The criteria for a disability rating in excess of 10 percent for right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DCs 5256-5263 (2014).

8. The criteria for a compensable rating for the left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DCs 5256-5263 (2014).

9.  The criteria for a compensable disability rating for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DCs 5270-5274 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Regarding the left shoulder disability, in an October 2008 notice letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014). At the time, this was a claim to reopen service connection for a bilateral shoulder disability; the Board reopened the claim in a February 2011 decision. In any case, in October 2008, the AOJ notified the Veteran of information and evidence necessary to substantiate claims of service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the initial increased rating and earlier effective date claims, they arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA for the earlier effective date claim for the right shoulder and the initial increased rating claims for bee sting residuals, the lumbar spine, and the left knee. 

In a claim for increase, such as the increased rating claims regarding the right knee and left ankle, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). This was completed in December 2013. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Service treatment and private records have been associated with the claims file. All adequately identified and relevant available medical records have been secured. The Veteran was afforded several VA examinations regarding his claims. For reasons explained further below, the Board finds the relevant VA examination reports are fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the claims being adjudicated in this decision, the Board finds that there has been substantial compliance regarding the directives of the last remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and do not include tendinitis or episodes of muscle strain. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Although the Veteran served on active duty initially and then on periods ADT and IDT, as explained below, he basically alleges he was initially injured on active duty.  Although there are different applicable statutes, regulations and case law for claims arising from ADT and IDT, it is unnecessary to address them here. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). Laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Veteran originally contended in his August 2000 claim that during basic training, while on active duty, he injured both of his shoulders on an obstacle course.  He admitted that there were no service treatment records of this injury (see June 2010 statement), although for a time he alleged that the injury may have been recorded in a morning report (see January 2004 and September 2008 statements). No morning reports were ever found and the Veteran was notified of this fact (see November Personnel Information Exchange System (PIES) negative response, December 2008 formal finding, December 2008 RO letter and August 2009 negative response from National Personnel Records Center to the Veteran). 

By January 2014, the Veteran was asserting that only his right shoulder, not his left, was related to service (see January 2014 VA examination report). In a February 2014 correspondence, after service connection for the right shoulder was granted and in response to the supplemental statement of the case (SSOC), the Veteran wrote that he did not remember filing a claim for his left shoulder. 

The Veteran is competent to state that he injured his left shoulder.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); however, a longitudinal review of the file regarding his statements on the issue, as detailed above, demonstrate no internal consistency and facial implausibility. The result is a finding of a lack of credibility on this issue. 

Two other lay statements do not add anything to the claim, although one corroborates the Veteran's report of an injury in service, which is undisputed. An April 2009 letter from the Veteran's wife was not specific as to any disability and a June 2009 letter from S.D. stated the Veteran fell on obstacle course during basic training during sometime between March and May of 1973. 

The evidence shows the Veteran denied having a painful or trick shoulder/elbow on reports of medical history (RMHs) in 1972 and 1980. In January 2000, a report of medical examination (RME) showed a normal clinical evaluation of the upper extremities.  However, the RMH shows he reported a painful/trick shoulder/elbow; he explained this as left shoulder pain. 

In June 2001, the Veteran attended a VA examination for his shoulders and he stated that both shoulders bothered him. He stated he was not aware of past injuries, but with repeated exercises in service, he may have had problems with the left shoulder; it bothered him more than the right. While range of motion was normal, the left shoulder did pop repeatedly during range of motion exercises. The diagnosis was episodes of musculoligamentous strain in both shoulders. X-rays of shoulders were normal. No etiology opinion was given, making the report incomplete. 

Over time, the Veteran received private treatment for his right shoulder only and complained of pain in the right shoulder (see February and March 2009 physical therapy records to Dr. J.M).

In September 2009, the Veteran received a new VA examination for the shoulders; he claimed he had bilateral shoulder pains since 1973 when he fell on active duty. X-rays were normal bilaterally. The examiner noted that his original injury was in 1973, but he had no complaints for many years. Pain occurred daily and he reinjured his right shoulder in the recent past. The examiner noted: "He states today he has no left shoulder discomfort." The diagnosis was tendinitis of both shoulders, right greater than left. This report mentions "knee instability," undermining its quality, and the opinion basically relies on lapse of time as the rationale for a negative opinion; it is inadequate. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Mere passage of time is not dispositive of an issue, but is only one factor in deciding a claim).  An addendum of the opinion addressed the right shoulder further, but not the left. 

Private records from 2011 and a statement of the Veteran (addressed to the Court) dated in May 2011 show a focus on the right shoulder only.  In April, Dr. P.C. only treated the Veteran for the right shoulder and appeared to only be addressing the right shoulder in giving an opinion regarding its etiology because he discussed a rotator cuff tear and degenerative changes that were only found in the right shoulder (the only problem that Dr. P.C. appears to have treated). 

As noted above, a new VA examination was scheduled in January 2014, but at that examination the Veteran asserted to the examiner that only his right shoulder, not his left, was related to service. In February, he wrote to the AOJ inquiring as to why the left shoulder was even on appeal. 

The nature of this case required the Veteran to fully cooperate at the examination so that a proper opinion on etiology of any left shoulder disability could be rendered. As the January 2014 examination report demonstrates, he had the opportunity to offer information about his disability and to be examined for it, but then essentially asserted that he had no left shoulder disability. 

The Board acknowledges that the September 2013 remand sought an opinion of etiology regarding the left shoulder.  In this case, no such opinion was provided.  However, under the circumstances detailed above, the Board finds substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998)
Indeed, VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 3.159(d).

In sum, the evidence of record does not show a relationship between service and a left shoulder disability.  Under the circumstances, the Board finds the nexus element of Shedden, 381 F.3d at 1167, to be unmet.  The evidence is not in equipoise and the claim is denied. 

Earlier Effective Date

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014) (emphasis added). More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

Regarding reopened claims, generally the effective date will be the date of the new claim (the petition to reopen) or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) (2014). A decision of the RO becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. §§ 5104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a), 20.1103 (2014). A RO decision becomes final "only after the period for appeal has run." Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007). 

Generally, a grave procedural error does not render a decision to be not final. Cook v. Principi, 318 F.3d 1334, 1336 (2002) (explaining that the statutory scheme provides only two exceptions to finality-reopening and clear and unmistakable error (CUE) and overruling Hayre v. West, 188 F.3d 1327 (1999), which created another exception based upon grave procedural error such as a breach of the duty to assist). In Cook, the Court determined that a failure in the duty to assist did not impair the finality of the RO decision. Id. at 1341. The exception is errors that result in extinguishing the Veteran's ability to appeal a decision like not mailing the decision or not furnishing an SOC. See Cook, 318 F.3d at 1340-41 (explaining such cases). 

Once a decision becomes final, there are only two exceptions to finality: when a decision is subject to revision based on CUE and a claim to reopen. Norton v. Principi, 376 F.3d 1336, 1338-89 (2004); Cook, 318 F.3d at 1337. Of those two possibilities, only a request for revision based on CUE can result in the assignment of an earlier effective date for the award of disability benefits. See 38 U.S.C.A. § 5110; Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). 

Under the current version of 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the general rules on new and material evidence in 38 C.F.R. § 3.156(a). (While § 3.156(c) was changed effective October 6, 2006 (see 70 Fed. Reg. 35,388 and 71 Fed. Reg. 52,455), the revised version is generally retroactive unless § 3.156(c)(2), involving nonexistence or records or limited information from the claimant). 

Under 38 C.F.R. § 3.155(a), an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim" otherwise, the "date of claim" becomes the date of receipt of the formal claim. See Jernigan v. Shinseki, 25 Vet. App. 220 (2012) (the Court upheld the Board's determination that the 2001 date of receipt of the VA Form 21-526 claim formed the earliest possible effective date versus the 1995 date of the informal claim); see also 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a). However, if VA does not send a formal claim, then the one year period could not begin to run; the proper effective date is the date of the informal claim. Jernigan, 25 Vet. App. 220; Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992). 

In August 2000, as noted previously, the Veteran filed a claim for a bilateral shoulder disability.  In February 2002, the RO denied the claim; this decision notes that only service treatment records for the period from March 1987 to December 2000 were available.  In March 2002, a new decision was promulgated but no new service treatment records were added. The Veteran filed a notice of disagreement (NOD) the same month. 

In March 2004, a new rating decision was promulgated along with a statement of the case (SOC). The rating decision noted that it was a de novo review by the Decision Review Officer and that the Veteran had elected that process. That decision and the SOC, dated March 30, 2004, showed that service connection for a bilateral shoulder disability was denied, and that all service records were reviewed, to include the records prior to 1987 and from the Veteran's active duty service. The notice with the SOC indicated that the Veteran had 60 days to file an appeal or within the remainder, if any, of the one year prior from the date of the letter notifying him of the action he had appealed. If the RO did not hear from him, the case would be closed. If he needed more time, he was to request more time before the time limit for filing expired. A blank Form 9 was attached for him to return with further instructions. 

In April 2004, the Veteran submitted the appeal form stating that he only wished to appeal two listed issues; he did not list the shoulders. He acknowledged that all service treatment records were now of record. 

On February 22, 2005, the Veteran submitted a statement labeled "notice of disagreement" and stated he disagreed with the denied issues of the March 2004 RO rating decision. He specifically stated he did not believe the RO had requested morning reports regarding his shoulder disability. 

In a September 2008 statement, the Veteran stated that he still wanted to file a claim of service connection for a shoulder disability. On an October 2008 contact sheet, it was noted that the Veteran wanted to reopen the claim of service connection for a bilateral shoulder disability. 

While an October 2008 PIES response noted that requested records from Ft. Devens or Cutler Army Hospital were received, these records are not relevant to the claim of service connection for a right shoulder disability; they address hospital treatment for pneumonia, to include doctor and nurses notes. See 38 C.F.R. § 3.156(c). 

In March 2009, the RO found that there was no and material evidence to reopen the claim.  An April 2009 statement was considered a NOD, an SOC was issued in May 2009 and the Veteran filed an appeal the following month. In February 2011, the Board reopened and denied the claim. 

In September 2012, the Court vacated the portion of the Board's decision denying service connection for a bilateral shoulder disability and remanded the claim. In September 2013, the Board remanded this issue for private records, retrieval of the documents the Veteran had sent the Court while his appeal was pending there (all of which was associated with the file). 

In January 2014, the RO granted service connection for the right shoulder at 10 percent, effective September 29, 2008, which the RO stated was the date of the reopened claim. This appeal ensued, with the Veteran inexplicably contending the effective date should be March 2002 (see July 2014 appeal).

The Board finds that the date entitlement arose would be separation from service, as the disability was ultimately linked to an in-service injury; the Veteran separated from active duty in 1976 and his other periods of creditable service seem to have ended in 1999.  In any case, the date of claim is certainly after service and the injury, so the date of claim must be the appropriate effective date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Regarding the date of claim, the Board finds, as the February 2011 Board decision found and was not disturbed by the Court in September 2012, that the March 2002 rating was final. The Veteran clearly understood the need to file an appeal for his claims to proceed, and he did so in April 2004. This appeal form specifically excluded a bilateral shoulder disability. The fact that service treatment records were not in file originally did not toll the one year time period, as they were associated during the original claims period and, in any case, they did not contain relevant records. As the Veteran conceded, no service treatment records confirm his shoulder injury and morning reports addressing it did not exist. Ft. Devens or Cutler Army Hospital records received in October 2008 also are not relevant to the right shoulder claim of service connection. As a result, there was no appeal to the March 2004 SOC, and the March 2002 decision became final. See 38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a), 20.1103. 

However, the February 2005 statement attempting to disagree with the March 2004 rating that was promulgated simultaneously with the SOC could be interpreted as a claim to reopen. VA is obligated to give a sympathetic reading to a claimant's filings and adjudicate all issues and potential claims reasonably raised by the evidence of record. Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed. Cir. 2009). The February 2005 filing could reasonably be construed as raising an informal claim to reopen a claim of service connection for a right shoulder disability. No formal claim was sent to the Veteran, and the proper effective date appears to be the date of the informal claim. See Jernigan, 25 Vet. App. 220; Quarles, 3 Vet. App. at 137. 

Resolving doubt in favor of the Veteran, the Board finds the date of claim should be the date the informal claim was received, February 22, 2005 (the earliest date stamp on the document). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. To this extent, the appeal is granted. 

Initial Increased Ratings and Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by DCs. 38 C.F.R. § 4.27 (2014). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Finally, the Board finds that a total disability rating for individual unemployability (TDIU) is not warranted on the basis of any disability addressed here because it has not been raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). Further, the record supports that the Veteran is working full-time. 

Initial Compensable Rating for Bee Sting Residuals

In January 2014, the RO granted the claim of service connection for the residuals of bee stings, to include local allergic dermatitis and rated the disability as noncompensable effective September 29, 2008.  The rating was assigned under DC 7899-7806. See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. §  4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99"). 

During the pendency of this appeal, VA revised the criteria for evaluating skin disabilities effective October 23, 2008.  As the instant claim preceded that date and no express request for consideration under the revised criteria was made, the version of the code pre-dating October 23, 2008 is for application here.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).

Eczema is rated under DC 7806.  

Diagnostic Code 7806 provides for a noncompensable rating if it involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy was required in the past 12-month period.

10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement. A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement. A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement. An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement. Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.). Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013). This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Prior to August 2000, the Veteran was treated for several insect stings (see, for example, October 1999 Dr. K. record, showing treatment for a left arm wasp sting). In December 1999, Dr. K. gave him an "EpiPen" to carry for any possible run-ins with bees or wasps.

The Veteran has asserted several times that problems "could" result from having established an allergy to insect stings. See March 2002 NOD, June 2010 statement and July 2014 appeal. However, the record shows the Veteran suffers no current compensable symptoms from this condition. 

In March 2011, the Veteran attended a VA dermatology examination. The examiner reviewed his file and noted that there had been no stings for some years. Because he had no issues, no physical examination was performed.  No biopsy testing was appropriate. The only diagnosis was bee stings in the past. He had a total of 3 over the years, the last in 2004, prior to the rating period on appeal.  He did not suffer from anaphylaxis, he was not treated on each of these occasions, he does not take ongoing medication nor does he take any specific precautions. He did not have residual disability; he had discomfort and cellulitis (previously), which happens with the general public when one is stung by a bee or a wasp.

In September 2013, the Board observed that the VA examiner failed to recognize that the Veteran had been prescribed an EpiPen at one point. A new examination to determine etiology and any current symptoms was requested. 

At the January 2014 VA skin examination, the examiner diagnosed bee stings with local allergic dermatitis years ago.  The Veteran currently carried Benadryl with him, but it was suggested he follow up with his doctor about getting another EpiPen. The Veteran had no skin symptoms at the time of the examination. There was no functional impact. The examiner noted there was no history of anaphylactic reaction to past bee stings. The Veteran agreed there was no "swelling of throat," shortness of breath, or wheezing, but his skin was swollen after he was stung. 

Due to the lack of even an allegation of current skin symptoms since the beginning of the appeal period no compensable rating is possible. 38 C.F.R. § 4.118, DC 7806. 

The Board has considered rating the Veteran under different DCs, however, as he is asymptomatic, no other DCs apply. The examiner in January 2014 expressly noted that there was no disfigurement of the head, face, or neck.

The Board has considered the possibility of further staged ratings. The Board finds the bee sting residuals do not require any staged ratings during the time period on appeal as there is no period in which compensable symptoms have been exhibited.  Hart, 21 Vet. App. at 509-510. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran has not described any symptoms but has only raised concerns about what might happen in the future if he experiences an allergic reaction to an insect sting.  He also asserted he should get on extraschedular rating, but offers no symptoms or circumstances to support that he suffers physical symptoms outside the schedule.  The problem the Veteran had after stings was a skin reaction that occurred prior to the appeal period. In any case, skin symptoms are encompassed by the schedule. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected residuals of a bee sting. The evidence does not present an exceptional disability picture. The claim is denied. 

Rating Musculoskeletal Disabilities Generally

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2014). 

Initial Increased Rating for the Lumbar Spine

The Veteran filed his claim in August 2000.  During the course of this appeal, a separate evaluation was granted for radiculopathy and paresthesia of the left lower extremity (see March 2009 RO rating).  He disagreed with the effective date assigned and the Board granted that claim in full in the February 2011 decision. The Court noted in September 2012 that issue was not before them and the Board does not find it to be re-raised in the context of this claim. 

Service connection was granted for degenerative disc disease of the lumbar spine in March 2004 at 10 percent disabling effective August 14, 2000, under DC 5010-5293 (the significance of this DC is explained below).  The Veteran appealed the disability rating and the Board sustained the rating in a February 2011 decision. This decision was vacated and remanded by the Court in September 2012 so that functional loss findings and the issue of whether the Veteran had Intervertebral Disc Syndrome (IVDS) could be addressed. In January 2014, the RO granted an increased rating for the lumbar spine disability to 20 percent disabling, effective January 7, 2014 under DCs 5010-5243. 

In a March 2014 letter, the Veteran stated that he agreed with the increase to 20 percent for the lumbar spine disability but disagreed with the "effective date of the increase" [of the 20 percent rating]. After this, the AOJ proceeded to issue a SOC regarding an earlier effective date; however, this was unnecessary because the initial increased rating claim was still pending. The Board will review the entire record since the initial grant forward to determine whether the disability warrants an increased rating. 

During the pendency of this Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IVDS. 67 Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA reclassified DC 5293 as DC 5243 for IVDS. 

VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Under the former relevant criteria prior to September 26, 2003, limitation of motion of the lumbar spine that is slight warrants a 10 percent rating. 38 C.F.R. § 4.71a, DC 5292 (2002). Moderate limitation of motion warrants a 20 percent rating. Id. Severe limitation of motion warrants a 40 percent rating. Id. 

Also, under the former criteria prior to September 26, 2003, sacro-iliac injury and weakness and lumbosacral strain are rated under the same criteria. 38 C.F.R. § 4.71a, DC 5294, 5295 (2003). When the disability was severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, a 40 percent rating was warranted. When the disability showed muscle spasm on extreme forward bending, loss of lateral spine motion, unilaterally in a standing position, a 20 percent rating was warranted. With characteristic pain on motion, a 10 percent rating was warranted. 

Under the former criteria prior to September 23, 2002, IVDS that was moderate, with recurrent attacks was rated at 20 percent and mild disability was rated at 10 percent. 38 C.F.R. § 4.71a, DC 5293 (2002). IVDS that was severe, with recurring attacks with intermittent relief warranted a 40 percent evaluation; and IVDS that was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, an absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief warranted a maximum evaluation of 60 percent. Id.

Effective September 23, 2002, IVDS was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past twelve months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DC 5293 (2003). IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past twelve months is rated at 60 percent; and IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past twelve months are rated at 40 percent. Id. IVDS with incapacitating episodes have a total duration of at least two weeks but less than four weeks are rated at 20 percent. Id. IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks in the past twelve months are rated at 10 percent. Id.

Note (1) to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2) provides that when evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using evaluation criteria for the most appropriate orthopedic DC or DCs. Neurologic disabilities are to be evaluated separately using criteria for the most appropriate neurologic DC or DCs. Note (3) provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The schedule for rating disabilities of the spine was revised again, effective September 26, 2003. 38 C.F.R. § 4.71a, DC 5235-5243 (2014). The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) applies to DCs 5235 to 5243; DC 5243 states that IVDS may be evaluated under the General Rating Formula or the Formula for IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. Id. 

The current relevant General Rating Formula DCs 5235-5243 provides for the rating of disabilities of the spine mostly on the basis of limitation of motion. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013) (10 percent criteria omitted as the Veteran is already receiving at least 10 percent for the entire time period on appeal). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (1) to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate DC. Id. 

Note (2) states that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) Id.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

The arthritis DCs have not changed during the course of this appeal. DC 5010 is rated under DC 5003, which addresses degenerative arthritis generally. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2014). Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion. Also, there must be X-ray evidence of involvement of two or more major or minor joint groups. Id; see also 38 C.F.R. § 4.45.

In his February 2005 notice of disagreement with the rating assigned, the Veteran stated that he could no longer bowl, swim, or ski but still was able to fish, hunt and occasionally jog.  In a September 2008 statement, he expressed that his spine symptoms warranted an increased rating and asserted he had "8-12 episodes a year." In February 2012, the Veteran sent information showing that shows he completed a two-mile run in 2002 and completed a marathon in 2004. 

Prior to filing his claim, a private September 1998 MRI showed: degenerative changes in the lumbar spine which were most prevalent at L4-5; a previously noted herniated disc at L4 5 which had resolved; and no herniated disc or spinal stenosis. 

At a June 2001 VA spine examination, the Veteran had herniated disc, as well as degenerative joint disease at the L4-5 level. He complained of pain intermittently in his lower back; at times it was daily. Stiffness also occurred. Treatment primarily involved over the counter medication. Flare-ups occurred with activity about once a month, lasting about one week.  He had difficulty lifting when his back was symptomatic. He used no crutches, braces, canes, or special shoes. He denied surgery. His back did not interfere with daily activities. Range of motion measurements were as follows:



Forward flexion
0-90 Degrees
Extension
0-20 Degrees
Right lateral flexion
0-20 Degrees
Left lateral flexion
0-20 Degrees
Right lateral rotation
0-25 Degrees
Left lateral rotation
0-25 Degrees

All motions were done without difficulty. There are no postural abnormalities noted. He had no fixed deformities and the musculature of the back seemed strong. He had episodes of low back pain, a central disc bulge and degenerative joint disease. X-rays showed degenerative disk disease at the L4-5 and L5-S1 levels with a limbus vertebra at L3. 

The examiner had the Veteran perform 4-5 repeated flexion and extension exercises of his lower back. He was able to do all of these without difficulty. He had no weakness fatigability or incoordination. He did not have any discomfort in the lower back when performing these exercises. 

At a November 2008 VA examination of the spine the Veteran reported a history of stiffness, spasms and pain. Muscle spasms and localized tenderness or guarding were not severe enough to be responsible for abnormal gait or spinal contour. Other findings were normal. He had no flare ups and range of motion was normal.  He was working for the government in security full time. The diagnosis was degenerative arthritis of the lumbar spine, with no significant effects on his occupation with mild to no effect on daily activities.  Range of motion measurements were as follows.

Forward flexion
0-90 Degrees
Extension
0-30 Degrees
Right lateral flexion
0-30 Degrees
Left lateral flexion
0-30 Degrees
Right lateral rotation
0-30 Degrees
Left lateral rotation
0-30 Degrees

There was no pain after repetitive use or additional loss of motion after repetitive use. There was no significant effect on his occupation. 

An August 2013 computed tomography (CT) scan of the lumbar spine showed focal age-related spondylosis at L4-5, an incidental finding of old body or anterior teardrop fracture, and no acute abnormalities. 

The January 2014 VA examination report showed the Veteran had degenerative arthritis of the spine and lumbar degenerative disc disease of L4-5, which was mild. He had flare ups and reported his back would hurt when held objects (like a circular saw) in front of his body. Range of motion is as follows; where objective evidence of where painful motion begins, if any, is in parentheses. 

Forward flexion
50 Degrees
Extension
20 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
20 Degrees
Left lateral rotation
20 Degrees

Repetitive use testing resulted in no changes in range of motion and resulted in no additional limitation of motion. Functional loss was less movement than normal and pain on movement. There were no other abnormal findings, to include abnormal gait or contour. He did not have IVDS. This disability did not impact his ability to work. A goniometer used for all spine ROM measurements. The examiner opined there was no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the spine joint is used repeatedly over a period of time. 

As explained, the Veteran has been receiving a 10 percent rating since August 14, 2000 (date of claim) and a 20 percent rating since January 7, 2014. Considering the prior versions of § 4.71a, the Board does not find an increase is warranted based on the facts at hand.  The Veteran has stated he was an active runner around the time of the prior regulations, back muscles were noted to be strong in 2001, range of motion measurements were fairly normal, and no bed rest was prescribed by a physician.

Here, the Board finds the 10 percent rating prior to January 7, 2014 and the 20 percent rating since that time to be appropriate based on the evidence. 38 C.F.R. § 4.71a. In his March 2014 letter, the Veteran conceded that a rating beyond 20 percent was not appropriate. Based on the last examination, a rating under DC 5243 is not warranted as the Veteran was not found to have IVDS. Also, the record does not support the Veteran has ever been prescribed bed rest by a physician. Given these findings, the more proper DC to rate the Veteran would be 5236, sacroiliac injury and weakness. 

There is arthritis of the spine; however, as the Veteran is already being rated under the General Formula, a rating based on limitation of motion, an increase is not possible under this Diagnostic Code as such would constitute impermissible pyramiding.  38 C.F.R. § 4.14. 

As noted above, the lumbar spine disability has already been awarded staged ratings. The Board has considered the possibility of further staged ratings but finds the lumbar spine disability does not require further staged ratings beyond what has already assigned by the AOJ during the time period on appeal. Hart, 21 Vet. App. at 509-510. 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion codes under these cases. The Veteran is competent to report his spine symptoms and is credible in stating that he sometimes has pain. However, the record reflects that he was active during most of the time period on appeal, to include running a marathon in 2004 and still jogging in 2005. The January 2014 examiner did not find symptomatology that could significantly limit ability during flare ups or when the spine was used repeatedly over time.  In reviewing the symptoms and reports of flare ups and other symptoms in addition to the range of motion measurements in the record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating beyond the already assigned ratings. See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described his spine symptoms, which are typical for his disability and encompassed in the schedule via reference to various symptoms to include pain. The problems the Veteran has with his spine are rooted in pain which is a symptom encompassed by the schedule. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected spine disability. The evidence does not present an exceptional disability picture. 

Increased Rating for the Right Knee and Knee Ratings Generally

Unlike the other above increased rating claims, the right knee is not an initial rating claim; the Board will consider up to one year prior to the claim date in determining if an increased rating is warranted. 38 C.F.R. § 3.400(o)(2) (2014). 

In December 2008, the RO granted service connection for right knee patellofemoral syndrome with osteoarthritis, chondral changes and musculoligamentous strain at 10 percent disabling from June 28, 2005 pursuant to DC 5010-5260. The Veteran initially disagreed with the rating, and then stated that he did not want to file an appeal (see April 2009 appeal form). He filed a new claim in July 2013, stating he had pain in his knee and "it hyperextends." In March 2014, the RO continued the 10 percent rating, but changed the DC to 5010-5257. 

Ankylosis of the knee is addressed under 38 C.F.R. § 4.71a, DC 5256, however, the right knee is not ankylosed. There is also no evidence of any impairment of the tibia or fibula or genu recurvatum to allow for application of DCs 5262 or 5263. 38 C.F.R. § 4.71a. Finally, no removal of or dislocation of the meniscus was found on examination; DCs 5258 and 5259 are also not applicable. 

Under 38 C.F.R. § 4.71a, DC 5257, pertaining to "other impairment of the knee," a 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2014). The words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014). 

DC 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71a. (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.) A 10 percent rating is warranted when flexion is limited to 45 degrees. A 20 percent rating is warranted when flexion is limited to 30 degrees. A 30 percent rating contemplates limitation to 15 degrees. 

DC 5261 provides for the evaluation of limitation of extension of the knee. 38 C.F.R. § 4.71a. A 20 percent rating is warranted when extension is limited to 15 degrees. Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees. 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit a compensable rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that the symptomatology for any one of the conditions cannot be entirely duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

A separate rating may be assigned for subluxation/lateral instability and for limitation of range of motion without pyramiding. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997).  Additionally, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The December 2013 VA examination of the knee diagnosed patellofemoral syndrome. The Veteran wore a knee brace when exercising since 2006. He reported flare ups while running.  Right knee forward flexion was to 120. Extension was to 0. There was no evidence of painful motion. Range of motion was unchanged after repetitive use testing. Only less movement than normal was noted for functional loss. Other findings were normal. There was no instability, patellar subluxation/dislocation or additional conditions, to include no meniscal problems. The knees did not impact his ability to work. The examiner stated that it was less likely than not that pain, weakness, fatigue, or incoordination could limit functional ability during flare ups, or with repeated use because only a mild condition of the knees were found at the time. 

As no instability was found, the change of the DC in 2013 was inappropriate; the right knee was better rated under DC 5260 or 5010. However, even under DC 5260 and with slightly less forward flexion than normal (140 is normal, see 38 C.F.R. § 4.71, Plate II), the right knee does not warrant a higher rating. The arthritis DC also does not provide for an increase as it may not be combined with DCs based on limitation of motion and there is no X-ray evidence of arthritis involvement of two or more major joint groups. See 38 C.F.R. § 4.71a, DC 5003. 

The Board has considered the possibility of staged ratings, but finds the right knee disability does not support a staged rating during the time period on appeal. Hart, 21 Vet. App. at 509-510. 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion. Throughout the record on appeal, the findings do not show pathology or symptoms to warrant an increased rating, even after consideration of the effect of flare ups. Despite the Veteran's contentions, hyperextension was not found upon examination. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described his knee symptoms, which are typical for his disability and encompassed in the schedule via reference to various symptoms, to include pain. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected right knee disability. The evidence does not present an exceptional disability picture. 

Initial Increased Rating for the Left Knee

The left knee does not show ankylosis, impairment of the tibia or fibula, genu recurvatum or removal of or dislocation of the meniscus was found on examination. The application of DCs 5256, 5258 5259, 5262, 5263 are not applicable. 38 C.F.R. § 4.71a. 

In Burton v. Shinseki, 25 Vet. App 1 (2011), the Court held that in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion 38 C.F.R. § 4.59 must be addressed. That regulation states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 

In July 2013, the Veteran filed a claim of service connection for a left knee disability; this claim was granted in March 2014. The disability was rated as noncompensable, effective July 2013, the date of claim. The DC assigned was 5257. On his appeal form, the Veteran asserted that he should be given a compensable rating under DeLuca. 

The December 2013 examination report shows a diagnosis of patellofemoral syndrome. The Veteran asserted his left knee "makes noises." He reported flare ups while running. Forward flexion was to 125 degrees and extension was to 0. There was no evidence of painful motion. Range of motion was unchanged after repetitive use testing. Only less movement than normal was noted for functional loss. Other findings were normal. There was no instability, patellar subluxation/dislocation or additional conditions, to include no meniscal problems. The knees did not impact the ability to work. The examiner stated that it was less likely than not that pain, weakness, fatigue, or incoordination could limit functional ability during flare ups, or with repeated use because only a mild condition of the knees were found at the time. 

Here, there is no showing of instability or compensable limitation of motion under 38 C.F.R. § 4.71a, DCs 5257, 5260 or 5261. The evidence does not support an increased rating. Further, there is no evidence of arthritis by X-ray findings. See 38 C.F.R. § 4.71a, DC 5003. 

The Board has considered Deluca, Mitchell, and Burton, but notes no objective findings of painful motion were found upon examination. 

The Board has considered the possibility of staged ratings, but finds the evidence does not support staged ratings during the time period on appeal. Hart, 21 Vet. App. at 509-510. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described left knee symptoms, which are typical for the disability and encompassed in the schedule via reference to various symptoms to include pain. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected left knee disability. The evidence does not present an exceptional disability picture. 

Increased Rating for the Left Ankle

In March 2004, the RO granted a claim of service connection for residuals of left ankle sprain to include musculoligamenous strain (noncompensable) from August 14, 2000 (date of claim) under DC 5271. In July 2013, the Veteran filed a claim for an increased rating for the left ankle, stating it was sore and the range of motion was limited. In March 2014, the RO continued the prior noncompensable rating under DC 5271. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle. Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling. 38 C.F.R. § 4.71a. 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71a. 

While other DCs cover ankylosis of the subastraglar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy residuals, these conditions are not applicable to the Veteran's current ankle disability. 38 C.F.R. § 4.71a, DC 5272-5274. 

In December 2013, the Veteran attended a VA ankle examination. He had a left ankle sprain in 1990. He stated the main problem was his left foot sciatica (he is separately service-connected for radiculopathy and paresthesia of the left lower extremity). His ankle would be stiff at times and it would "roll." He had flare ups when running.  Flexion was at 40 degrees or greater with no objective evidence of painful motion. Dorsiflexion or extension ended at 20 or greater degrees with no objective evidence of painful motion. Post-test plantar flexion was unchanged. There was no additional range of motion following repetitive use testing. Functional loss was limited to less movement than normal. All other findings were normal, except the left ankle did have laxity compared with the opposite ankle. The ankle did not impact the ability to work. The examiner stated that it was less likely than not that pain, weakness, fatigue, or incoordination could limit functional ability during flare ups or with repeated use because only a mild condition of the ankle was found at the time. 

While the Veteran is competent to relate his ankle findings under 38 C.F.R. § 3.159(a)(2), the Board finds the evidence, to include the VA examination, to be a more reliable source of evidence as they record objective findings regarding the ankle.

The Board finds compensable disability rating for the left ankle is not warranted. As explained, the Veteran does not have ankylosis or one of the abnormalities that would allow for an increased or separate rating. 38 C.F.R. § 4.71a, DCs 5270-5274. He did not have a compensable range of motion finding at the VA examination. His neurologic complaints regarding the left lower extremity are already separately rated under DC 8520 at 10 percent disabling. 

The Board has considered Burton, Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion code under these cases. While the Veteran reported flare ups, the examiner found them less likely to limit functional ability. In reviewing the symptoms and other evidence of record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension. See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

The Board has considered the possibility of staged ratings, but finds the evidence does not support staged ratings during the time period on appeal. Hart, 21 Vet. App. at 509-510. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described left ankle symptoms, which are typical for the disability and encompassed in the schedule via reference to various symptoms, to include pain. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected left ankle disability. The evidence does not present an exceptional disability picture. 


ORDER

Service connection for a left shoulder disability is denied. 

An effective date of February 22, 2005, but no earlier, for service connection of a right shoulder disability is granted. 

A compensable rating for the residuals of bee stings, to include local allergic dermatitis, is denied. 

Prior to January 6, 2014, an initial rating in excess of 10 percent for the lumbar spine is denied. 

Since January 6, 2014, an initial rating in excess of 20 percent for the lumbar spine is denied. 

A rating greater than 10 percent for a right knee disability is denied. 

An initial compensable rating for a left knee disability is denied. 

A compensable rating for a left ankle disability is denied. 


REMAND

Regarding the claims of service connection for pneumonia residuals, a sinus disability, a repolarization disorder and a heart disability, the Board finds the January 2014 opinion to be inadequate.  Although the examiner concluded that there was no evidence of a residual lung condition from the in-service pneumonia in 1973, this explanation did not account for, or discuss the abnormal lung finding in December 2013, his use of an inhaler and his recurrent bouts of bronchitis.
Further, the examiner needs to address a prior opinion and submitted internet medical articles regarding a heart disability and/or repolarization disorder. 38 C.F.R. § 3.159(c)(4). 

With respect to the claim of service connection for a right hip disability, the January 2014 opinion is inadequate in stating that there is no past treatment for a right hip disability because the December 2013 VA examination report states "mild conditions of the hips and knees and ankles were found at this time." A new opinion is requested. Id. 

Finally, in January 2014, the RO granted service connection for the right shoulder at 10 percent disabling. Above, the Board has granted an earlier effective date for this disability (February 22, 2005). Initially, in March 2014 the Veteran disagreed with both the effective date and requested a temporary total disability rating for the right shoulder (See also July 2014 appeal and June 26, 2014, Deferred Rating Decision). It is slightly unclear as to whether the Veteran was disagreeing with the assigned rating or just requesting a temporary total rating; on remand clarification is requested and an SOC should be issued if it is determined that the Veteran was disagreeing with the rating assigned or requesting a temporary total rating. See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request an opinion regarding residuals of pneumonia and a sinus disability. The opinion should reflect that the file was reviewed. The opinion should state whether it is at least as likely as not (a 50 percent or greater probability) that any pneumonia residuals were incurred during or are related to the Veteran's service. 

Regarding pneumonia or its residuals, the examiner should reference:

* the Veteran's pneumonia during service in October 1973;

* a February 1989 Dr. D. record noting he quit smoking in 1977; 

* a December 1999 Dr. K. record for acute sinusitis stating: "Past history includes no problems with recurrent sinusitis, pneumonia or asthma."

* a January 2013 Dr. M.K. assessment of bronchitis; and

* a December 2013B.H. record showing current health issues of an abnormal finding on lung imaging as well as a prescription for a Symbicort inhaler. 

If this opinion rendered is positive for pneumonia or residuals, the examiner should state whether it is at least as likely as not that a sinus diagnosis was either caused by or has been aggravated (permanently worsened beyond the natural progression) by the pneumonia or residuals thereof. If aggravation is found, a further opinion is needed as to the level of disability prior to the aggravation and the current level of disability. 

Regarding a sinus disability, the examiner should reference:

* private treatment records documenting sinus problems since at least May 1990; and 

* an August 1996 Dr. K. record showing acute bronchitis, acute sinusitis and "no history of chronic upper respiratory or pulmonary problems." 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

2. Request an opinion regarding whether the Veteran has a repolarization disorder and/or any other heart disability. The opinion writer should be a cardiologist (see September 2013 remand) and the opinion should reflect that the file was reviewed. 

The opinion should state:

* an explanation of whether a repolarization disorder is a disability; 

* whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current repolarization disorder that is related to service;

* whether it is at least as likely as not that any other heart disability is related to service; and 

* whether it is at least as likely as not that any other heart disability or repolarization disorder was caused or aggravated by any current service-connected disability.

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiner should reference: 

* The November 1973 flight physical showing sinus bradycardia and "Probably early repolarization r/o pericarditis;"

* A January 1975 service treatment record showing viral pharyngitis and a prescription of erythromycin;

* April and May 1995 cardiovascular risk screening records ultimately showing a negative exercise treadmill test; 

* A January 2000 RME showing that a clinical evaluation of the heart was normal and RMH showing he denied heart trouble, palpation/a pounding heart;

* A January 2000 ECG showing the Veteran had sinus bradycardia, but was otherwise normal; 

* A January 2012 Dr. J.M. record noting an episode of radiating chest pain while jogging recently, a history of hyperlipidemia and family history of heart disease, an EKG showed sinus bradycardia and referral to a cardiologist;

* A February 2012 BLGH MC discharge summary with a final diagnosis of atherosclerotic coronary artery disease with obesity, hyperlipidemia and arthritis ("He had a CABG times three and excision of mediastinal mass."); 

* An October 2012 Dr. K.M. letter noting the Veteran was his patient for CAD, cited to a 2007 medical journal which prescribed recommendations for physical activity for adults to promote good health and reduce the risk of CAD, and then provided a positive opinion regarding "a reduction in the amount of moderate intensity physical activity" and "the development and progression of coronary disease;"

* An October 2012 letter from Dr. R.T. stated that a knee injury in 2005 significantly restricted his ability to exercise and that it was his opinion that his inability to perform aerobic exercise contributed to his expedited development of CAD;
 
* The Veteran's February 2014 assertion that the medicine erythromycin (that he was prescribed in service) was linked to his repolarization disorder; and a

* December 1999 (submitted in 2014) on erythromycin on myocardial repolarization in patients with community-acquired pneumonia which concluded that erythromycin therapy was associated with prolongation of myocardial repolarization that manifests after a few doses in a majority of patients. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

3. Schedule the Veteran for a new VA examination to determine the nature and etiology of any right hip disability. The examination report should reflect that the file was reviewed. 

The examiner should first clarify whether the Veteran has a present right hip disability (see December 2013 examination report and January 2014 opinion). If so, the examiner should state whether is it at least as likely or not that any right hip disability is related to service. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

4. Clarify with the Veteran as to whether his March 2014 communication was a disagreement with the assigned rating or if it was a new claim for a temporary total rating for the service-connected right shoulder. If the Veteran states he meant to disagree with the January 2013 rating, issue an SOC regarding the issue of an initial increased rating for a right shoulder disability. This issue should not be returned to the Board, unless there is a timely substantive appeal.

5. Adjudicate the claims on appeal. If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


